******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                  STATE v. KELLY—DISSENT

   EVELEIGH, J., with whom McDONALD, J., joins, dis-
senting. I respectfully dissent. When commenting on
the power of government, Benjamin Franklin once said
that ‘‘[t]hose who would give up essential [l]iberty, to
purchase a little temporary [s]afety, deserve neither
[l]iberty nor [s]afety.’’ 6 Papers of Benjamin Franklin
(L. Labaree ed., 1963) p. 242. Today, with the issuance
of the majority opinion, I share Franklin’s concerns.
   In this case, we are asked to strike the balance
between the rights of the police to be as safe as possible
in the performance of their essential duties and the
rights of citizens to be protected from unreasonable
searches and seizures. I disagree with the majority’s
conclusion in part I of its opinion that, ‘‘when officers
lawfully detain a suspect who they reasonably believe
poses a threat to their safety, article first, §§ 7 and
9, permit the officers to briefly detain the suspect’s
companion for protective purposes.’’ The majority
strikes that balance, under the circumstances of this
case, on the side of the police. In my view, there must
be more indicia than ‘‘guilt by association’’ before the
police can infringe upon fourth amendment rights.
Accordingly, I respectfully dissent.
   I agree with the majority that the police, under certain
circumstances, have the right to perform a protective
sweep in order to ensure their safety. Indeed, if the
defendant, Jeremy Kelly, had been walking with the
suspect and refused to leave when the suspect was
stopped, I would agree with the majority that the police
could have detained the defendant for their own protec-
tion. I part ways with the majority, however, on the
premise that the police had an automatic right to detain
the defendant. In my view, if they had been walking
together, the police had to request that the defendant
leave while they detained the suspect. Under the facts
of this case, the situation becomes more of a police
contrivance. The defendant was walking away from
them and they ordered him to stop and come to them.
If they had not said anything the defendant would have
proceeded on his way while they detained the suspect
and this situation would have never occurred. There-
fore, in my view, the police have manufactured this
safety excuse in order to justify a search that had its
genesis in the initial illegal stop of the defendant.
   I agree with the facts and procedural history set forth
in the majority opinion. I do, however, highlight certain
facts that are essential to my analysis and on which the
majority and I agree. First, the defendant ‘‘was seized for
state constitutional purposes when [Detective William]
Rivera and [Lieutenant Jose] Angeles drove up along-
side him, displayed their badges, and Rivera told him
to approach their vehicle.’’ Second, Rivera and Angeles
lacked reasonable and articulable suspicion that the
defendant himself was engaged in criminal activity.
   I agree with the majority that, on appeal to this court,
the defendant claims that his seizure violated article
first, §§ 7 and 9, of the Connecticut constitution and
‘‘does not seriously contest the conclusion of the Appel-
late Court that he was not seized for fourth amendment
purposes until the police had probable cause to arrest
him and, therefore, that his seizure did not violate the
federal constitution.’’ Therefore, ‘‘[t]he defendant’s
claim requires us to examine the scope of the rights
afforded by the Connecticut constitution.’’
  As the majority properly noted, ‘‘[i]n determining the
contours of the protections provided by our state consti-
tution, we employ a multifactor approach that we first
adopted in State v. Geisler, [222 Conn. 672, 684, 610
A.2d 1225 (1992)]. The factors that we consider are ‘(1)
the text of the relevant constitutional provisions; (2)
related Connecticut precedents; (3) persuasive federal
precedents; (4) persuasive precedents of other state
courts; (5) historical insights into the intent of [the]
constitutional [framers]; and (6) contemporary under-
standings of applicable economic and sociological
norms.’ . . . State v. Dalzell, 282 Conn. 709, 716 n.6,
924 A.2d 809 (2007).’’ Like the majority, we agree that
persuasive federal precedent is particularly relevant to
our state constitutional inquiry.
   I would conclude that Ybarra v. Illinois, 444 U.S. 85,
100 S. Ct. 338, 62 L. Ed. 2d 238 (1979), and United States
v. Jaramillo, 25 F.3d 1146 (2d Cir. 1994), are analogous
to the present case and provide the appropriate frame-
work for considering the defendant’s claim because
those cases involve the search of an unsuspicious per-
son in a public place.
   First, in Ybarra v. Illinois, supra, 444 U.S. 87–89, the
United States Supreme Court considered the motion to
suppress evidence obtained during the search of a bar
patron by law enforcement officers who were executing
a search warrant. The search warrant authorized the
search of the bar and one of its bartenders. Id., 88.
During the search, seven or eight officers arrived at the
bar, ‘‘announced their purpose and advised all those
present that they were going to conduct ‘a cursory
search for weapons.’ ’’ Id. One of the officers then
engaged in a patdown search of each of the patrons at
the tavern. Id. The other officers engaged in an exten-
sive search of the premises. Id. At the time of the search
Ventura Ybarra was in front of the bar standing by a
pinball machine. Id. During the first patdown of Ybarra,
the officer felt what he described as ‘‘ ‘a cigarette pack
with objects in it.’ ’’ Id. The officer did not remove
the object from Ybarra’s pocket, but continued patting
down the other patrons. Id. After patting down the other
patrons, the officer went back to Ybarra and frisked
him again. Id., 89. During the second search of Ybarra,
which took place between approximately two and ten
minutes after the first, the officer removed the cigarette
pack from Ybarra’s pocket. Id. Inside the pack he found
six tinfoil packets, which later turned out to be her-
oin. Id.
   The United States Supreme Court rejected the state’s
claim that it does not violate the fourth amendment
‘‘to permit evidence searches of persons who, at the
commencement of the search, are on ‘compact’ prem-
ises subject to a search warrant, at least where the
police have a ‘reasonable belief’ that such persons ‘are
connected with’ drug trafficking and ‘may be concealing
or carrying away the contraband.’ ’’ Id., 94. Instead,
the court focused on the following: ‘‘Upon entering the
tavern, the police did not recognize Ybarra and had no
reason to believe that he had committed, was commit-
ting, or was about to commit any offense under state
or federal law. Ybarra made no gestures indicative of
criminal conduct, made no movements that might sug-
gest an attempt to conceal contraband, and said nothing
of a suspicious nature to the police officers. In short,
the agents knew nothing in particular about Ybarra,
except that he was present, along with several other
customers, in a public tavern at a time when the police
had reason to believe that the bartender would have
heroin for sale.’’ Id., 90–91.
   On the basis of the foregoing, the United States
Supreme Court clarified that ‘‘a person’s mere propin-
quity to others independently suspected of criminal
activity does not, without more, give rise to probable
cause to search that person.’’ Id., 91. Furthermore, the
court in Ybarra further concluded that ‘‘[t]he initial
frisk of Ybarra was simply not supported by a reason-
able belief that he was armed and presently dangerous,
a belief which this [c]ourt has invariably held must form
the predicate to a patdown of a person for weapons.’’
Id., 92–93. Accordingly, the United States Supreme
Court concluded that ‘‘the searches of Ybarra and the
seizure of what was in his pocket contravened the
[f]ourth and [f]ourteenth [a]mendments.’’ Id., 96.
  Second, I find the reasoning and rationale of the Sec-
ond Circuit Court of Appeals in United States v. Jara-
millo, supra, 25 F.3d 1146, to be instructive in the
present case. In Jaramillo, the defendant sought to
exclude a firearm from evidence on the ground that it
had been obtained in violation of his rights under the
fourth amendment. Id., 1147. The firearm was obtained
during a raid by law enforcement officers at a bar. Id.
During the course of the raid, one patron took a hand-
gun from his waistband and tossed it into the lap of
another person seated at his table and that person
tossed the handgun onto the floor. Id. As the officer
approached those two people and ordered them against
the wall, the defendant emerged from the bathroom.
Id., 1147–48. When the defendant emerged from the
bathroom, the officer grabbed him and placed him up
against the wall. Id., 1148. When the officer patted down
the defendant, he discovered a firearm underneath the
leg of his pants. Id.
   The Second Circuit reviewed Terry v. Ohio, 392 U.S.
1, 21–22, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968), and its
progeny, concluding that ‘‘any invasion of a person’s
[f]ourth [a]mendment interests must be justified at least
by ‘specific and articulable facts’ directed to the person
whose interests are to be invaded.’’ United States v.
Jaramillo, supra, 25 F.3d 1151. The Second Circuit then
relied on the Supreme Court’s analysis in Ybarra, and
concluded that the cases ‘‘stand for the proposition that
a Terry-type patdown is permissible with respect to
persons who are believed, on the basis of specific and
articulable facts, to have behaved suspiciously or with
respect to persons who own, occupy, or enter upon
private premises on which the officers have the right
to conduct a search or make a security check; but such
a patdown is not permissible with respect to a person
in a public place where the officers have no specific
and articulable facts on which to base a suspicion of
that person in particular.’’ Id., 1152. The Second Circuit
then concluded ‘‘[w]e think it plain that the present
case is governed by Ybarra, which involved the search
of an unsuspicious person in a public tavern, rather
than the Terry v. Ohio [supra, 1] and Michigan v. Long
[463 U.S. 1032, 103 S. Ct. 3469, 77 L. Ed. 2d 1201 (1983)]
line of cases, which involved searches of persons engag-
ing in suspicious behavior, or the Michigan v. Summers
[452 U.S. 692, 101 S. Ct. 2587, 69 L. Ed. 2d 340 (1981)]
and United States v. Barlin [686 F.2d 81, 87 (2d Cir.
1982)] line of cases, which involved detentions or pat-
downs in connection with permissible searches of pri-
vate homes.’’ United States v. Jaramillo, supra,
1152–53.
   Applying that rationale to the facts of Jaramillo, the
Second Circuit determined that the government had
failed to show that there was any reasonable articulable
suspicion to Jaramillo in particular, where the agents
did not know him, had no information about him, and
where Jaramillo did not make any suspicious state-
ments or threatening gestures. The Second Circuit also
pointed to the fact that there was no evidence that
Jaramillo had any connection to the man who tossed
the gun. Id., 1153. Accordingly, the Second Circuit con-
cluded that the motion to suppress should have been
granted. Id., 1154.
  The Third Circuit Court of Appeals and Fourth Circuit
Court of Appeals have also recently relied on and
applied the rationale of Ybarra on facts similar to the
present case. First, in United States v. Navedo, 694 F.3d
463, 468–69 (3d Cir. 2012), the Third Circuit determined
that the seizure of an individual, Alexander Navedo,
who police had seen talking with another individual
who was in possession of a handgun was impermissible
under the fourth amendment. The court relied on the
fact that ‘‘police did not have any information from
any source that would have supported a reasonable
suspicion that Navedo was involved in firearms traffick-
ing or that he intended to purchase a gun from [the
suspect who was seen holding the gun]. As we have
just noted, the officers knew of nothing that would have
suggested Navedo was connected to any prior criminal
activity. His residence at 315 Park Avenue was not even
the focus of police surveillance. That surveillance was
aimed at the building at 323 Park Avenue. A shooting
had been reported at that address, and the shooting
was not even that recent. The stop here appears to be
based on nothing more than an attempt to transfer the
reasonable suspicion the police had as to [the suspect]
onto Navedo.’’ (Footnote omitted.) Id.
   Second, the Fourth Circuit also found a seizure of a
companion without reasonable suspicion related to that
individual to violate the fourth amendment in United
States v. Black, 707 F.3d 531, 539 (4th Cir. 2013). In
reaching its conclusion, the court reasoned as follows:
‘‘Here, the totality of the factors outlined by the [D]is-
trict [C]ourt—an individual’s presence at a gas station;
prior arrest history of another individual; lawful posses-
sion and display of a firearm by another; [the defen-
dant’s] submission of his [identification] showing an
out-of-district address to [the police officer], all of
which occurred in a high crime area at night—fails to
support the conclusion that [the police officer] had
reasonable suspicion to detain [the defendant].’’ Id.
  I would conclude that the facts of the present case
are most similar to Ybarra and its progeny, because the
present case involves the detention of an unsuspicious
person in a public place. Like the defendants in Ybarra,
Jaramillo, Navedo, and Black, the defendant in the pre-
sent case did not engage in any suspicious behavior
and the police did not have any specific information
about him or know the nature of his relationship with
the suspect.1
  I would agree with the majority that the police would
have been entitled to detain the defendant if they had
asked him to leave while they detained his companion,
and he refused. The refusal to leave alone, in my view,
would have been enough to constitute reasonable suspi-
cion of the defendant. Under the facts of this case,
however, the police contrived this situation and then
used the safety reason as an excuse for the detention.
The defendant was walking in the driveway of a house.
Instead of asking only the suspect to stop, the police
ordered both to halt. It was at this stage that the defen-
dant was seized. The police were several feet away
when they issued this order. The defendant responded
that he lived in the house.2 The police had no authority
to yell halt to the defendant.
   This is not a situation where the police received infor-
mation that two people had committed a crime nearby
a short time ago and they had a good description of
one such that it would be reasonable to detain the other.
Nor, is it like the case cited by the majority, Trice v.
United States, 849 A.2d 1002, 1004 (D.C. 2004), in which
the police received information that there had been a
stabbing at a local hospital and two minutes later saw
two men, including one who fit the description of the
suspect, walking near the location of the stabbing. In
that type of case, the companion’s presence with a
suspect in such geographic and temporal proximity cre-
ates a reasonable suspicion of the companion, as either
a participant in or a witness to criminal activity. Id.,
1008. In finding the search of the companion permissi-
ble in Trice, the court reasoned as follows: ‘‘As he was
walking with [the suspect, Tyrone Trice] appeared to
be the companion of a potentially violent, fleeing crimi-
nal and not a mere bystander. Moreover, given the
recency of the crime, it was reasonable to think that if
[the suspect] committed it, his companion Trice likely
was aware of that fact and was a witness if not also
an accomplice or an accessory after the fact.’’ Id.
   None of the facts that allowed for the seizure of the
companion in Trice are involved in the present case.
The police only had information that Pedro Gomez was
wanted for a violation of probation charge. There was
no information that the crime had happened recently
so as to make the defendant either a witness or accom-
plice or accessory after the fact. Therefore, unlike Trice,
the present case involves a stop predicated solely on
the basis of association. As the Fifth Circuit Court of
Appeals has noted, ‘‘[l]est there be any doubt, we state
here that ‘reasonable suspicion’ must be specifically
directed to the person to be searched. While in narrowly
limited circumstances the degree of suspicion as to an
already suspicious individual may be somewhat
enhanced by virtue of suspicious activity by a closely
linked traveling companion at the border . . . the
fourth amendment does not permit any automatic or
casual transference of ‘suspicion.’ ’’ (Citation omitted;
footnote omitted.) United States v. Afanador, 567 F.2d
1325, 1331 (5th Cir. 1978).
  The majority acknowledges that the seizure of the
defendant in the present case is impermissible under
Terry v. Ohio, supra, 392 U.S. 1, and its progeny. I agree.
  Nevertheless, the majority explains that ‘‘[t]he mere
fact that the suspicionless detention of a suspect’s com-
panion cannot be justified under Terry does not resolve
the issue before us, however, because such a detention
otherwise may be reasonable for fourth amendment
purposes. Indeed, the United States Supreme Court has
used the same balancing approach that it applied in
Terry in concluding that certain warrantless searches
and seizures pass muster under the fourth amendment
even though they are not supported by probable cause
or reasonable suspicion.’’ The majority then relies on
Michigan v. Summers, supra, 452 U.S. 693–94 (holding
that, for purposes of fourth amendment, police execut-
ing search warrant for home may detain occupants dur-
ing search), Maryland v. Buie, 494 U.S. 325, 327–28,
110 S. Ct. 1093, 108 L. Ed. 2d 276 (1990) (while effecting
arrest of suspect in his home pursuant to arrest warrant,
officer may conduct warrantless protective sweep of
all or part of premises), and Maryland v. Wilson, 519
U.S. 408, 415, 117 S. Ct. 882, 137 L. Ed. 2d 41 (1997)
(‘‘an officer making a traffic stop may order passengers
to get out of the car pending completion of the stop’’).
I respectfully disagree with the majority’s reliance on
these cases. I take each in turn.
   First, I do not agree that the United States Supreme
Court did not require reasonable suspicion regarding
the defendant in Michigan v. Summers, supra, 452 U.S.
692. To the contrary, I would conclude that the United
States Supreme Court determined that the state estab-
lished specific and articulable facts directed to the
defendant in Summers by virtue of the fact that he was
an occupant in the home for which the police had a
warrant. Id., 703.
   Indeed, in Michigan v. Summers, supra, 452 U.S.
703–704, the United States Supreme Court specifically
addressed the reasonable suspicion the officers had
directed to the defendant. The United States Supreme
Court reasoned as follows: ‘‘It is also appropriate to
consider the nature of the articulable and individualized
suspicion on which the police base the detention of the
occupant of a home subject to a search warrant. We
have already noted that the detention represents only
an incremental intrusion on personal liberty when the
search of a home has been authorized by a valid war-
rant. The existence of a search warrant, however, also
provides an objective justification for the detention. A
judicial officer has determined that police have proba-
ble cause to believe that someone in the home is com-
mitting a crime. Thus a neutral magistrate rather than
an officer in the field has made the critical determina-
tion that the police should be given a special authoriza-
tion to thrust themselves into the privacy of a home.
The connection of an occupant to that home gives the
police officer an easily identifiable and certain basis
for determining that suspicion of criminal activity
justifies a detention of that occupant.’’ (Emphasis
added; footnote omitted.) Id.
  Second, in Maryland v. Buie, supra, 494 U.S. 325,
the United States Supreme Court did not state that a
reasonable suspicion about a companion was unneces-
sary. Indeed, Buie did not even involve a companion,
but instead was a motion by the defendant, for whom
the officers had a valid warrant for his arrest, to sup-
press evidence that was found in the basement of his
home during a protective sweep of the home incident
to his arrest. Id., 328. While in the defendant’s home
to execute the warrant for his arrest, the defendant
eventually emerged from the basement. Id. In response,
the police entered the basement to do a protective
sweep, in case there was anyone else in the basement.
Id. The defendant filed a motion to suppress the evi-
dence found in the basement on the ground that the
police violated the fourth amendment by entering the
basement without a warrant after arresting the defen-
dant. Id.
   Although Buie did not deal with whether the police
needed a reasonable suspicion about a companion, the
United States Supreme Court did address whether the
police needed a reasonable suspicion to enter the base-
ment. In doing so, the United States Supreme Court,
specifically stated as follows: ‘‘We conclude that the
[f]ourth [a]mendment would permit the protective
sweep undertaken here if the searching officer pos-
sesse[d] a reasonable belief based on specific and arti-
culable facts which, taken together with the rational
inferences from those facts, reasonably warrant[ed] the
officer in believing . . . that the area swept harbored
an individual posing a danger to the officer or others.’’
(Citations omitted; internal quotation marks omitted.)
Id., 327. The United States Supreme Court further
explained that, ‘‘[w]e agree with the [s]tate . . . that
a warrant was not required. We also hold that as an
incident to the arrest the officers could, as a precaution-
ary matter and without probable cause or reasonable
suspicion, look in closets and other spaces immediately
adjoining the place of arrest from which an attack could
be immediately launched. Beyond that, however, we
hold that there must be articulable facts which, taken
together with the rational inferences from those facts,
would warrant a reasonably prudent officer in believing
that the area to be swept harbors an individual posing
a danger to those on the arrest scene. This is no more
and no less than was required in Terry and Long, and as
in those cases, we think this balance is the proper one.
  ‘‘We should emphasize that such a protective sweep,
aimed at protecting the arresting officers, if justified
by the circumstances, is nevertheless not a full search
of the premises, but may extend only to a cursory
inspection of those spaces where a person may be
found. The sweep lasts no longer than is necessary to
dispel the reasonable suspicion of danger and in any
event no longer than it takes to complete the arrest and
depart the premises.’’ (Footnotes omitted.) Id., 334–36.
In allowing for the protective sweep, the United States
Supreme Court reasoned that ‘‘unlike an encounter on
the street or along a highway, an in-home arrest puts
the officer at the disadvantage of being on his adver-
sary’s ‘turf.’ An ambush in a confined setting of
unknown configuration is more to be feared than it is
in open, more familiar surroundings.’’ Id., 333.
   Third, I also disagree with the majority’s reliance on
Maryland v. Wilson, supra, 519 U.S. 408, which involved
whether passengers in a motor vehicle could be
required to exit the vehicle. In Wilson, a state trooper
stopped a motor vehicle for speeding and not having a
regular license plate. Id., 410. Once the car stopped,
the driver voluntarily exited the vehicle and appeared
very nervous. Id. The trooper ordered the driver back
into the vehicle and asked him to provide the rental
papers. Id., 410–11. During this time, the trooper noticed
that the front seat passenger, Jerry Lee Wilson, was
sweating and also appeared extremely nervous. Id.
While the driver was seated in the vehicle looking for
the rental papers, the trooper ordered Wilson out of
the car. Id., 411. When Wilson exited the vehicle, a bag
filled with crack cocaine fell to the ground. Id. Wilson
was then arrested and charged with possession of
cocaine with intent to distribute. Id. Wilson filed a
motion to suppress the evidence, claiming that the
trooper violated the fourth amendment when he
ordered Wilson out of the vehicle. Id.
   In Wilson, the United States Supreme Court balanced
the serious dangers presented to officers during motor
vehicle stops with the minimal additional intrusion on
passengers of an already stopped vehicle. Id., 413–14.
The United States Supreme Court reasoned that ‘‘as a
practical matter, the passengers are already stopped by
virtue of the stop of the vehicle. The only change in
their circumstances which will result from ordering
them out of the car is that they will be outside of, rather
than inside of, the stopped car.’’ Id. The United States
Supreme Court, therefore, concluded as follows:
‘‘[D]anger to an officer from a traffic stop is likely to
be greater when there are passengers in addition to the
driver in the stopped car. While there is not the same
basis for ordering the passengers out of the car as there
is for ordering the driver out, the additional intrusion
on the passenger is minimal. We therefore hold that an
officer making a traffic stop may order passengers to
get out of the car pending completion of the stop.’’
Id., 414–15.
  In concluding that the trooper did not violate Wilson’s
fourth amendment rights by ordering him out of the
vehicle, the United States Supreme Court noted that
Wilson was ‘‘subjected to no detention based on the
stopping of the car once he had left it.’’ Id., 415 n.3.
The United States Supreme Court refused to address
the state’s request that they ‘‘go further and hold that
an officer may forcibly detain a passenger for the entire
duration of the stop.’’ Id.
  On the basis of the foregoing, I disagree that the
United States Supreme Court precedent supports the
majority’s position. These cases are distinguishable
from the facts of the present case in that the subject
of the search in these cases is a car or a house—a
confined area—and the subjects are detained for: (1)
police safety; (2) to prevent the removal of evidence;
and (3) their known association to the subject of a
warrant. In the present case, the defendant was
detained in an open area where police could have
avoided the safety issue by letting the defendant pro-
ceed on his way, there was no possibility that the defen-
dant would have been able to remove evidence, and
the police did not have knowledge of his relationship
with the suspect beyond the fact that they were walking
together for a brief period of time.
   As the Second Circuit reasoned, ‘‘[t]he difference lies
in the fact that while it is obviously reasonable to believe
that individuals in a private home or vehicle have some
connection with one another, it is not reasonable to
assume that all of the persons [in a public place] have
such a connection. The sole fact that an individual as
to whom the officers have no reasonable and articulable
factual suspicion of wrongdoing happens to be in a
public place where another person possesses a weapon
or contraband does not provide a basis for a Terry-
type search if the possessor is a person with whom the
searched individual has no known connection.’’ United
States v. Jaramillo, supra, 25 F.3d 1152.
  I also disagree with the majority’s reliance on United
States v. Lewis, 674 F.3d 1298, 1309 (11th Cir. 2012),
as support for its holding in the present case. As the
majority explains, in Lewis, two police officers encoun-
tered four men in a parking lot, one of whom was the
defendant, Omar Lewis. Id., 1300. When asked if they
were carrying firearms, two of the men, not including
Lewis, responded in the affirmative. Id. One of the men
responded that he had a handgun on his person. Id. The
majority neglects, however, to mention an important
fact—one of the men indicated that there was a handgun
in the backpack in the open trunk of a car parked
nearby. Id. The car was in such close proximity that
one of the police officers could see the top of the back-
pack. Id. It was only at this point that the officers drew
their weapons, ordered all four men to sit down on the
ground and show their hands, thereby seizing them for
purposes of the fourth amendment. Id., 1301.
   In concluding that the seizure of the men in the park-
ing lot was reasonable, the Eleventh Circuit Court of
Appeals determined that ‘‘[t]he officers faced substan-
tial, immediate danger when confronted with the known
possession of two firearms.’’ (Emphasis added.) Id.,
1306. In applying the balancing test, the Eleventh Circuit
reasoned that ‘‘[t]he reasonableness of the officers’ con-
duct under the totality of the circumstances was height-
ened greatly by the admitted presence of two firearms,
which posed a serious risk to the safety of the officers
as well as the other individuals present in the crowded
parking lot.’’ Id., 1308.
  Although I agree with the majority that the Eleventh
Circuit ‘‘focused on the specific dangers associated with
firearms . . . .’’ I disagree that the safety concerns pre-
sent in Lewis are applicable to the present case. In
Lewis, the police officers were faced with the known
possession of two firearms in a crowded parking lot,
one of which was on the person of a suspect and one
that was ‘‘well within the reach of all four individuals
at the time the officers drew their weapons.’’ United
States v. Lewis, supra, 674 F.3d 1309. In the present
case, nothing in the record indicates that the police
officers had a reasonable belief that the suspect was
armed at the point they encountered him on the street.3
In determining whether the officers in the present case
had a reasonable concern for their safety, that distinc-
tion is dispositive. In Lewis, the Eleventh Circuit was
clear that ‘‘under the totality of the circumstances . . .
the officers were entitled to control the scene and exer-
cise command over the situation in the course of briefly
detaining [the individual who admitted to carrying a
handgun on his person] for further investigation. A brief
detention of all four associated individuals was reason-
able, in light of the substantial risks to the officers’
safety.’’ Id. Under the totality of the circumstances in
the present case, I would conclude that the detention
of the defendant was not reasonable because the state
did not demonstrate a substantial risk to the officers’
safety.
   I also disagree with the majority’s reliance on Com-
monwealth v. Rucker, Superior Court of Massachusetts,
Essex County, Docket No. 06-00530, 2006 WL 4323674,
*4 (November 27, 2006) (‘‘when an officer legitimately
comes into contact with the companion of the target
of a Terry stop, particularly when the stop is related
to a crime of violence or involves firearms, [he] may
[stop and] frisk the suspect’s companion if [he] consid-
er[s] [the companion] dangerous, even if [he does] not
have reasonable, articulable grounds to stop [the com-
panion] for suspicion of criminal activity’’), State v.
Drury, 358 S.W.3d 158, 163 (Mo. App. 2011) (‘‘[p]rotec-
tive detention is reasonable when it is for a limited
duration, and when the individual’s presence could cre-
ate a risk of harm to the officer, the individual detained,
or the public at large, even if the officer has no reason to
believe the individual would intentionally cause harm’’),
State v. Sparr, 13 Neb. App. 144, 153, 688 N.W.2d 913
(2004) (officer’s actions were reasonable when, while
seizing driver of one vehicle that was already stopped,
he detained driver of nearby vehicle as safety precau-
tion), and United States v. Maddox, 388 F.3d 1356,
1367–68 (10th Cir. 2004) (permitting protective deten-
tion of arrestee’s companions incident to his arrest
when officers have reasonable safety concerns), cert.
denied, 544 U.S. 935, 125 S. Ct. 1689, 161 L. Ed. 2d 504
(2005). In each of these cases, the officers were able
to point to particularized facts about the companion
that amounted to a reasonable fear for their safety
related to the presence of the companion. In the present
case, the officers do not allege any particularized facts
about the defendant that caused them to reasonably
fear for their safety, only facts related to the suspect.
Accordingly, I find the majority’s reliance on these cases
to be misplaced.
  I agree with the majority that the police have a legiti-
mate interest in protecting themselves. There must be,
however, some restrictions placed on the intent. In my
view, there are several potential unconscionable ramifi-
cations to the majority opinion. For instance, if a sus-
pect with an outstanding warrant is talking to his
neighbor’s family near the property line, can the police
now detain the entire family as part of the encounter
with the suspect? If the suspect is waiting at a bus stop
with six other strangers, can they all be detained?4 If the
same suspect is observed leaving a house and stopped in
the front yard, can the police now seize everyone in
the house to ensure that no one will shoot them while
they question the suspect? What if the suspect is
detained in a neighborhood known to have a high inci-
dent of crime, can the police now seize everyone in the
entire neighborhood to ensure their safety while they
detain the suspect? There simply is no definition of
who is a ‘‘companion’’ in the majority opinion. I would
require more than mere ‘‘guilt by association.’’ Ever
mindful of Franklin’s admonition, we cannot use the
omnipresent specter of safety as a guise to authorize
government intrusion. Therefore, I respectfully dissent.
  1
    The majority indicates that ‘‘we are particularly puzzled by [this] dissent’s
reliance on Ybarra v. Illinois, supra, 444 U.S. 85, and its progeny. . . .
Because our decision in the present case permits only the brief detention
of the defendant and does not entail or authorize a search of the defendant
. . . .’’ (Emphasis in original.) I respectfully disagree. Summers involved a
premises search in a private home whereas Ybarra involved a public place,
a tavern. The Supreme Court noted in Summers that ‘‘[t]he connection of
an occupant to that home gives the police officer an easily identifiable and
certain basis for determining that suspicion of criminal activity justifies a
detention of that occupant.’’ Michigan v. Summers, supra, 452 U.S. 703–704.
Further, many of the cases cited in this opinion namely: the Second Circuit’s
decision in Jaramillo, the Third Circuit’s decision in Navedo, and the Fourth
Circuit’s decision in Black, all concerned detentions of nonsuspects in public
places. All of these cases were decided after both Ybarra and Summers
and they all engaged in a Ybarra-type analysis while citing Ybarra. Navedo
actually involved a case where the police had observed Navedo’s companion
with a gun on the front porch of a multiunit building located in a mixed
residential and industrial neighborhood. United States v. Navedo, supra, 694
F.3d 477. When the police approached the two men, the suspect ran in one
direction and Navedo ran up the stairs to his home with one officer pursuing
him. As he chased Navedo, the officer yelled ‘‘[p]olice’’ and ‘‘stop.’’ Id., 466.
After climbing two flights of stairs, Navedo reached the third floor and
attempted to open the door to his apartment. Id. He was then tackled by
the officer. Id. The officer testified that the door had been opened at the
time he tackled Navedo, and he observed a shotgun, two long rifles on the
bed, one of the floor, and a stock of ammunition on the floor. Id. Navedo
was charged with illegally possessing the weapons that were recovered from
inside his apartment, and those weapons were admitted against him to
support the sole count upon which he was tried and convicted. Id., 467.
The Third Circuit opined that ‘‘[t]he reasonable suspicion required under
Terry is specific to the person who is detained. The circumstances ‘must
raise a suspicion that the particular individual being stopped is engaged in
wrongdoing.’ United States v. Cortez, 449 U.S. 411, 418, 101 S. Ct. 690, 66
L. Ed. 2d 621 (1981). The Supreme Court has never viewed Terry as a
general license to detain everyone within arm’s reach of the individual whose
conduct gives rise to reasonable suspicion. Rather, the [c]ourt has stressed
that ‘this demand for specificity in the information upon which police action
is predicated, is the central teaching of this [c]ourt’s [f]ourth [f]mendment
jurisprudence.’ Id. [quoting Terry v. Ohio, supra, 392 U.S. 21 n.18]’’ . . . .
(Emphasis omitted.) United States v. Navedo, supra, 468. The Third Circuit
further stated that ‘‘[a]lthough the [c]ourt in Ybarra was discussing probable
cause to arrest rather than the reasonable suspicion for a stop under Terry,
the [c]ourt’s pronouncement is equally applicable to this situation. See
Brown v. Texas, 443 U.S. 47, 49–52, 99 S. Ct. 2637, 61 L. Ed. 2d 357 (1979).’’
United States v. Navedo, supra, 469. In words that apply equally to the
present case, the Third Circuit further stated that ‘‘[w]e do not suggest that
the officers had to sit idly by without approaching and investigating merely
because they could not be certain about what was transpiring. However,
given the limitations on investigative detentions under Terry, and the
[c]ourt’s clear pronouncement in Cortez, they could not detain Navedo
merely because their reasonable suspicions justified a brief investigative
detention of [the suspect].’’ Id., 468. ‘‘[A] person whom police approach is
free to avoid a potential encounter with police by leaving the scene, and
the rate of acceleration of the person’s gate as [he or she leaves] is far too
ephemeral a gauge to support a finding of probable cause, absent some
other indicia of involvement in criminal activity.’’ Id., 474. Thus, the court
held that the police had no reason to suspect that Navedo was himself
involved in criminal activity, and even if they had appropriately formed such
a suspicion, they would have been entitled only to detain and investigate,
not arrest. The court, therefore, concluded ‘‘that the police lacked probable
cause to arrest Navedo under the circumstances here and that the District
Court erred in denying his motion to suppress the physical evidence that
was seized following that arrest.’’ Id. The majority maintains that ‘‘neither
the defendant nor the dissent has identified a single case in which a court,
either federal or state, has determined that such a protective stop of the
companion was unreasonable.’’ In my view, Navedo supports the conclusion
that the stop in the present case was unreasonable. In fact, Navedo is a
much stronger case for the state’s position in view of the presence of a gun
observed by the police, yet the state’s argument was rejected in Navedo.
As articulated by the trial court in the present case, there was no indication
of firearms in the violation of probation warrant, and no firearms were
observed at the scene.
   The majority maintains that, in the present case, ‘‘the dissent fails to
explain why the state’s interest in the safety of the investigating officers
did not outweigh the relatively minimal intrusion into the defendant’s liberty
interest.’’ In my view, without some justification, there can be no ‘‘minimal
intrusion’’ into a liberty interest. When we engage in such semantics, I
believe that we begin the process of eroding essential constitutional rights.
   2
     I note that the record in the present case is not clear as to whether the
defendant, in fact, lived in the house.
   3
     In fact, the trial court initially found that the suspect had an outstanding
warrant for the offense of ‘‘felony . . . possession of a firearm,’’ which was
incorrect. The trial court, in response to this court’s articulation request,
corrected its erroneous finding to the effect that the suspect was the subject
of an ‘‘active felony warrant for violation of probation.’’
   4
     I note that, during oral argument before this court, the state suggested
that this question should be answered in the affirmative.